15‐3969‐cv 
     United States v. Fridman   
      
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                              
                                     SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY  ORDER”).    A  PARTY  CITING  TO  A  SUMMARY  ORDER 
     MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
     COUNSEL.     
                                                                                       
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  13th  day  of  December,  two  thousand 
 4   sixteen. 
 5    
 6          PRESENT:  AMALYA L. KEARSE, 
 7                           RAYMOND J. LOHIER, JR., 
 8                           CHRISTOPHER F. DRONEY,   
 9                                   Circuit Judges.           
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           
12          UNITED STATES OF AMERICA, 
13           
14                                           Plaintiff‐Appellee, 
15                                    
16                                   v.                                                   No. 15‐3969‐cv 
17                                                                                     
18          NATALIO FRIDMAN, 
19           
20                                           Defendant‐Appellant. 
21          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
22           
23           

                                                      1
 1         FOR PLAINTIFF‐APPELLEE:                    JENNIFER JUDE, Assistant United 
 2                                                    States Attorney, (Benjamin H. 
 3                                                    Torrance, Assistant United States 
 4                                                    Attorney, on the brief), for Preet 
 5                                                    Bharara, United States Attorney for 
 6                                                    the Southern District of New York, 
 7                                                    New York, NY. 
 8          
 9         FOR DEFENDANT‐APPELLANT:                   RICHARD A. LEVINE, (Vivek A. 
10                                                    Chandrasekhar, on the brief), Roberts 
11                                                    & Holland LLP, New York, NY. 
12                                   
13          
14          
15         Appeal from an order of the United States District Court for the Southern 

16   District of New York (Victor Marrero, Judge). 

17         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

18   AND DECREED that the order of the District Court is VACATED AND 

19   REMANDED. 

20         Defendant‐appellant Natalio Fridman appeals from the order of the United 

21   States District Court for the Southern District of New York (Marrero, J.) entered on 

22   November 25, 2015, granting an Internal Revenue Service (“IRS”) petition to enforce 

23   summonses pursuant to the Internal Revenue Code, 26 U.S.C. §§ 7602 and 7604(a).   

24   As part of an investigation into Fridman’s 2008 tax liability, the IRS issued two 

25   identical summonses (the “Summonses”) seeking records related to Fridman’s 

26   foreign financial accounts.    One summons was served on Fridman in his capacity as 


                                                2
 1   trustee of a domestic trust (the “David Marcelo Trust”) and the other was served on 

 2   Fridman in his individual capacity.    On appeal, Fridman asserts that the District 

 3   Court erred in concluding:    (1) that the Government satisfied its burden under 

 4   United States v. Powell, 379 U.S. 48 (1964), to show that the Summonses seek 

 5   documents that are relevant to the IRS’s investigation; (2) that Fridman’s invocation 

 6   of his Fifth Amendment “act of production” privilege against self‐incrimination was 

 7   a blanket invocation insufficient to establish his entitlement to the privilege; (3) that, 

 8   in any event, the requested documents were subject to the foregone conclusion 

 9   doctrine, the required records doctrine, and the collective entity doctrine; and (4) that 

10   Fridman must appear for an interview by the IRS to provide testimony regarding 

11   documents produced in his representative capacity as trustee of the David Marcelo 

12   Trust.    We assume the parties’ familiarity with the facts and record of the prior 

13   proceedings, to which we refer only as necessary to explain our decision to vacate 

14   and remand. 

15          We conclude that the District Court did not err in determining that the 

16   Government satisfied its burden to show that the requested documents are relevant.   

17   To obtain enforcement of a summons, the IRS must establish that the inquiry “may 

18   be relevant to the purpose” of the agency’s investigation.    United States v. Clarke, 

19   134 S. Ct. 2361, 2365 (2014) (quotation marks omitted).    Under United States v. 

                                                  3
 1   Powell, 379 U.S. 48 (1964), the standard for showing relevance is “very low,” 

 2   Adamowicz v. United States, 531 F.3d 151, 158‐59 (2d Cir. 2008), and the 

 3   Government’s burden is “minimal,” United States v. White, 853 F.2d 107, 111 (2d Cir. 

 4   1988).    The IRS may satisfy this burden by submitting a “simple affidavit” from an 

 5   investigating agent.    Clarke, 134 S. Ct at 2367.    Here, the declaration submitted by 

 6   Agent Kobayashi adequately supports the District Court’s conclusion that the 

 7   requested documents are relevant to the Government’s investigation of whether 

 8   Fridman accurately reported his income in 2008.     

 9         But we also conclude that the record is insufficiently developed to permit 

10   meaningful appellate review of the District Court’s determination that the Fifth 

11   Amendment act of production privilege does not apply.    There is, for example, no 

12   transcript of the proceeding held before the District Court during which Fridman 

13   asserted the act of production privilege.    We are therefore unable to evaluate with 

14   confidence the accuracy of the District Court’s description of that assertion as a 

15   “blanket” invocation.    In the alternative, the District Court determined that 

16   “producing the documents responsive to the Summonses falls under the foregone 

17   conclusion doctrine, the collective entity doctrine, and/or the required records 

18   exceptions to the Fifth Amendment’s protection.”    Joint App’x 107.    But the District 

19   Court did not identify which of these exceptions apply to which document requests 

                                                 4
 1   or accounts.    Nor did it determine whether any of these exceptions might apply for 

 2   time periods narrower than the periods covered by the Summonses.    See, e.g., In re 

 3   Grand Jury Subpoena Dated Feb. 2, 2012, 741 F.3d 339, 342 (2d Cir. 2013) (applying 

 4   the required records doctrine to documents covered by the Bank Secrecy Act under 

 5   31 C.F.R. § 1010.420, which requires foreign bank records to be held for only a period 

 6   of five years).     

 7          On remand, through in camera review of documents if necessary, the District 

 8   Court should:    (1) provide a record sufficient for appellate review in determining 

 9   whether Fridman properly invoked his Fifth Amendment act of production privilege; 

10   and (2) identify any applicable exceptions to the act of production privilege for each 

11   document request and determine the period of time for which the exception applies.1     

12          For the foregoing reasons, the judgment of the District Court is VACATED 

13   AND REMANDED for further proceedings consistent with this order. 


14                                           FOR THE COURT: 
15                                           Catherine O=Hagan Wolfe, Clerk of Court 




      The District Court should evaluate whether the foregone conclusion exception applies 
     1 

     in light of our decision in United States v. Greenfield, 831 F.3d 106 (2d Cir. 2016). 
                                                   5